IN THE SUPREME COURT OF THE STATE OF NEVADA


                   SCOTT KLUNDER, AN INDIVIDUAL,                          No. 84631
                   Appellant,
                   vs.
                   THYSSENKRUPP ELEVATOR
                   CORPORATION; AND
                                                                               FILED
                   THYSSENKRUPP ELEVATOR                                       MAY 2 0 2022
                   MANUFACTURING, INC.,
                                                                             ELIZABETH A_ BROWN
                   Respondents.                                            CLERK9f ,SyPREME COURT

                                                                          By    DEPUTY CLERK    r
                                        ORDER DISMISSING APPEAL

                               This appeal was docketed on April 28, 2022, without payment
                   of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                   a notice directing appellant to pay the required filing fee or demonstrate
                   compliance with NRAP 24 within 7 days. The notice advised that failure to
                   comply would result in the dismissal of this appeal. To date, appellant has
                   not paid the filing fee or otherwise responded to this court's notice.
                   Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                               It is so ORDERED.



                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROWN

                                                              BY:




                   cc:   Hon. Crystal Eller, District Judge
                         Ladah Law Firm
                         McKay Law Firm Chtd.
                         Eighth District Court Clerk
 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 kfh 1,47   AOID
                                                                                       01?- atoPt-1